Citation Nr: 1116731	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and schizophrenia.  





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel









INTRODUCTION

The Veteran had active service in the United States Army from July 1992 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed an acquired psychiatric disability in service.  Further development is required before a final determination can be reached.  

First and foremost, the Board must note that the Veteran was denied service connection for an anxiety disorder, schizophrenia, and posttraumatic stress disorder (PTSD) in a January 2009 rating decision.  He submitted a notice of disagreement with this determination; however, he later specified that he does not have PTSD and was not pursuing that aspect of his claim.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That is, it is the Veteran's reporting of symptoms which forms the basis of the claim, as opposed to specific diagnoses.  Thus, with respect to this appeal, instead of being two separate claims for an anxiety disorder and schizophrenia, it is a single claim for an acquired psychiatric disability (inclusive of all present psychiatric symptoms).  Id.  

The Board notes that the Veteran has various current diagnoses, including anxiety disorder, mania not otherwise specified, and paranoia not otherwise specified, and has been evaluated to rule out schizophrenia and bipolar disorder.  There is clearly a current psychiatric disability present in some form, and the Veteran has been hospitalized by VA for the associated symptoms.  At issue, is whether the Veteran's current psychiatric problems began in service (or were caused by service).  

The Veteran's service treatment records do not indicate a specific treatment for any psychiatric complaints; however, the service records do contain some complaints of potential mental health abnormalities.  Specifically, during his separation examination in April 1995, the Veteran complained of sleep problems, and indicated that he "didn't know" if he had ever experienced depression or excessive worry.  The Board additionally notes that the Veteran has been found in recent years to exhibit panic attacks, and that he checked "yes" during the separation examination to questions asking if had ever experienced shortness of breath, pain or pressure in the chest, palpitation/pounding heart, and dizziness/fainting spells.  

Essentially, the Board is of the opinion that these symptoms, reported at the time of service discharge, do possibly suggest an in-service onset to a current psychiatric disability.  As this is the case, the Veteran should be scheduled for a VA psychiatric examination to determine the current nature of his psychiatric disability picture, as well as to determine if that disability picture is in any way related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the current nature and etiology of his psychiatric disability.  In this regard, the examiner should identify the current disability and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric condition began in service or is in any way causally related to service.  A rationale should accompany any conclusions reached.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claim.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


